EXHIBIT 10.9

 

LICENCE AGREEMENT

 

THIS AGREEMENT made effective MAY 28, 2015.

 

BETWEEN:

 

eCommerce Technologies Inc., a company incorporated under the laws of the state
of Nevada (the “Licensor”)

 

And

 

Cyber Apps World Inc., a company incorporated under the laws of the state of
Nevada (the “Licensee”)

 

PREMISES

 

A.The Licensor is the developer and owner of patented technology related to
ecommerce, referred to in this Agreement as the Licensed Technology.

B.The Licensee is interested in acquiring certain rights to the Licensed
Technology and the Licensor is willing to grant such rights to the Licensee,
subject to the terms and conditions of this Agreement.

C.The Licensee plans to expand sales of the current technology of the Licensor
by marketing products and services using the INSTANT COUPONS APP platform;

D.The Licensee wishes to have a non-exclusive marketing licensee for the
Licensed Technology worldwide in accordance with the conditions set out in this
Agreement.

E.The term of this Agreement shall be five years, commencing on May 28, 2015 and
ending on May 27, 2020.

 

AGREEMENT

 

IN CONSIDERATION OF the premises and in consideration of the mutual terms,
conditions and covenants below, the parties agree each with the other as
follows:

 

1.  Definitions

 

1.1 In this Agreement, the following terms have the following meaning:

 

“Event of Insolvency” means if a party files a petition in bankruptcy or for
reorganization or for an arrangement pursuant to any applicable bankruptcy
legislation, insolvency legislation or any similar legislation, now or after the
date if this Agreement in effect, or is adjudged by a court of competent
jurisdiction to be a bankrupt or becomes insolvent or makes an assignment for
the benefit of its creditors;

 

"improvements" means any improvements to the Licensed Technology that (a) either
directly or indirectly claim priority from the patents or patent applications of
the Licensed Technology and (b) are conceived or first reduced to practice
during the term of this Agreement solely by the Licensor as a result of research
and development activities, and which, if practiced without licensed rights,
would infringe one or rnore claims of the patent and patent applications
covering the Licensed Inventions.

 

"Licensed Technology" means the Licensor's United States and foreign patents and
patent applications that are listed in Schedule "A- Licensed Technology and
trademarks and trade names listed in Schedule "B" Licensed Trademarks and Trade
names to this Agreement which schedules are incorporated into this Agreement by
reference. Any United States and foreign parents issuing from the patent
applications listed in Schedule “A" will be added to Schedule "A" upon issuance.
Licensed Technology shall also include divisions, continuations (excluding
continuations-in-part claiming new subject matter), reissues, substitutes, and
extensions of the patents and patent applications as they arise.



   

 

"Licensed Products" means (a) any composition of matter, machine, article of
manufacture, or component or (b) processes, methods, or procedures, which if
made used or sold by the Licensee, would infringe one or more of the claims of
the patents or patent applications covering the Licensed Inventions.

 

"License" means the license granted pursuant to subsection 2.1;

 

“Marks"  rneans the trade name and trademarks as set out in Schedule "B,;

 

"Patents" means those patents or patents pending set out and described in
Schedule "A";

 

"Purchase Price" means the purchase price for the Licensed Technology as set out
in section 3 J,

 

"Royalty" means the royalties referred to in section 4;

 

"Royalty Report” means the report on the calculation of Royalty payments
referred to in subsection 4.2; and

 

"Territory" means any location throughout the world.

 

[ ]All dollar amounts ($) in this Agreement refer to United States dollars.

 

2.  Grant of License

 

Subject to the Licensor’s rights in the Licensed Technology and to the terms and
conditions of this Agreement the Licensor grants to the Licensee a non-exclusive
right and license to market, use or sell, the Licensed Technology and
Improvements incorporated into the Licensed Technology worldwide subject to the
patent coverage of the Licensed Technology. The License granted by the Licensor
to the Licensee pursuant to this Agreement shall include all Improvements and
any technical updates and changes or amendment to the Licensed technology and
any new information, patents and marks pertaining to the Licensed technology and
Licensed Products.

 

2.2 The Licensee is entitled to the License for use worldwide under
sub-licenses, sub-contracts or joint ventures as relates to any part of the
Licenses to any third party, provided always that the Licensee remains
responsible to the Licensor for each and every obligation of the Licensee
pursuant to this Agreement.

 

3. Payments

 

3.1 The Licensee agrees to pay the Licensor the following as fees in
consideration for granting the License:

 

3.1.1 $500,000 payable by way of certified check or wire transfer; and

 

3.2 The payments set out in section 3.1 shall be paid by the Licenss to the
Licensor as follows:

 

3.2.1 $10,000 paid on signing of this Agreement such payment to be refundable,
if both parties by June 30, 2015, agree to nullify in writing;

 

3.2.2 $490,000 paid by November 15, 2015

 

3.3 The closing of the transfer of the License pursuant to the terms of this
Agreement shall be completed upon the making of all of the payments of the
purchase price as set out in section 3.2. No other license payments shall be due
for the five year term of the Agreement.

 

4. Royalty

4.1 The Licensee agrees to pay the Licensor a royalty/marketing fee in the
amount of 1.0% for all "service(s)" transacted thru this platform and 0.05% of
all products sold below $500, 0.025% for all products sold for between $501 to
$2500 and 0.01% for all products sold for over $2501 on each and every Licensed
Product sold or marketed by the Licensee.



   

 

4.2 The Royalty shall be paid within ten days of the end of each calendar
quarter, which payment shall be accompanied by a detailed report which shall
account for the calculation of the Royalty over the period reported on.

 

4.3 The Licensor or its duly authorized representative shall have the right at
any reasonable time during business hours to inspect and audit the accounts and
records of the Licensee, and any other book, record, voucher, receipt or
invoice, relating to the marketing and/or selling of the Product and all other
facts or matters relating to the calculation of the Royalty due in respect
thereof, including all records, vouchers and other documents received from
sub-licensee confirming quantities of licensed Products, and such representative
shall be entitled to take copies of or extracts from same.

 

4.4 If the Licensor is dissatisfied with the Royalty Report, it may at its
option, demand an audit of the Royalty Report by the Licensee's outside auditors
to confirm the amount of the Royalty however, should the said audit conclude
that the Royalty Report submitted by the Licensee was not inconsistent with the
said audit report by more than 2% then the Licensor shall pay all costs
associated with the audit, otherwise the Licensee will pay for the audit.

 

5. Representations and Warranties of the Licensor

 

5.1 The Licensor has the full power, authority, right and capacity to execute
and deliver this Agreement, to complete the transactions contemplated by this
Agreement and to duly observe and perform all of its covenants and obligations
set out in this Agreement.

 

5.2  This Agreement has been duly and validly executed and delivered by the
Licensor and constitutes a legal, valid and binding obligation in accordance
with its terms.

 

5.3 No material action, suit or administrative or other proceeding is in
process, or pending or threatened, against or relating to the Licensor, the
Patents or the Marks.

 

5.4  The Licensor is the legal and beneficial owner of and has good and
marketable title to the Licensed Technology listed on Schedule "A' and Schedule
"B" attached to this Agreement.

 

5.5  The Licensor reserves the right to assign licenses to others.

 

6. Representations and Warranties of the Licensee

 

6.1 The Licensee has the full power, authority, right and capacity to execute
and deliver this Agreement, to complete the transactions contemplated by this
Agreement and to duly observe and perform all of its covenants and obligations
set out in this Agreement.

 

6.2 This Agreement has been duly and validly executed by the Licensee and
constitutes a legal and binding obligation in accordance with its terms.

 

6.3 No material action, suit or administrative or other proceeding is in process
or pending or threatened, against or relating to the Licensee.

 

7. Additional Covenants of the Licensor

 

7.1 The Licensor covenants with the Licensee as follows:

 

7.1.1 to provide all existing leads and information known to Licensor regarding
sales, and to refer to Licensee any inquiries relating to Licensed Products; and

 

7.1.2 to provide, at the Licensor’s cost all original designs and specifications
and other such materials used in the Licensor's business that rnay be usefully
used by the Licensee in its business.

   

 

8. Concerning the Patents and Marks

 

8.1 The Licensor shall pay all renewal fees and do all such acts and things as
may be necessary to maintain and keep in good standing the Patents and Marks

 

8.2 The Licensor undertakes not to abandon or allow to Iapse any of the Patents
or Marks.

 

8.3 The Licensor shall, at its own cost, where on opinion of licensor's counsel
says it is prudent to do so, defend every proceeding for revocation of the
Patents or the Marks or any of them and prosecute every application by the
Licensor for patents and tradermarks for any Improvement and shall keep the
Licensee informed of the status of such defense or applications from time to
time.

 

8.4 The Licensee shall, without cost to the Licensor, render all assistance
which may reasonably be required by the Licensor to render to the Licensor in
the prosecution of any Patent applications or Marks applications. The Licensor
shalt keep the Licensee informed of the progress of the Patent applications and
Mark applications, from time to time.

 

8.5  The Licensee shall observe all laws of any Territory in which the Licensed
Products are marketed regarding the Patents and any of the Marks duly registered
as trade marks in that Territory and shall indemnify the Licensor in respect of
any claim or charge that may be brought in respect of any contravention thereof
by the Licensee. and hold the Licensor harmless.

 

8.6 The Licensee shall include in all its publicity material relating to the
Licensed Products a reference to the fact that they are produced under License
from the Licensor and are the subject of the Patents and the Marks.

 

9. Infringements

 

9.1 If any infringement or threatened infringement of any Patent or Mark comes
to the notice of the Licensee it shall immediately notify the Licensor giving
particulars of such infringement or threatened infringement.

 

9.2 If the Licensor is advised by Licensor’s legal counsel that" prior to the
institution of proceedings for infringement, the specification of any claim in
the Patent should be amended, the Licensor shall at its own expanse apply to
amend such specification.

 

9.3 ln the event that damages are obtained in favor of each of the parties or in
favor of the Licensor in a sum which includes losses suffered by the Licensee in
any such action for infringement they shall share the costs of such action in so
far as they are not fully recovered from the infringer in the proportion in
which they share the said damages. If the court does not differentiate between
the parties on the matter of damages or costs and either party can show that the
losses which it suffered from such infringement exceeded the losses of the other
party it shall be entitled to a proportionately higher share of the damages on
its agreeing to bear a proportionately higher share of the costs. In this
paragraph, “costs" means only reasonable expenditures on fees and disbursements
for legal representation, for services of patent experts, intellectual property
experts, patent agents and reasonable incidental matters.

 

10. Third Party Claims

 

10.1 If any proceedings are threatened or commenced by a third party against
either the Licensee, any of its sub-licensees or any of their customers or the
Licensor in the Territory on the ground that the Patents or Marks infringe

any patent, trademark or monopoly right vested in such third party, the party so
threatened or sued shall inform the others immediately and the matter shall be
referred to leading patent counsel (well versed in the laws of the Territory by
which such matter will be determined) for the purpose of obtaining his advice on
whether a defense or the commencement of proceedings will have a reasonable
chance of success and whether there are any circumstances making it imprudent to
defend or commence proceedings.

 

10.2 lf both Licensor and the Licensee decide that any such proceedings shall be
defended (or that proceedings should be commenced against the third party), each
party shall contribute equally to the costs thereof including any damages
awarded in favor of the third party or any sum paid on a compromise of such
claim.



   

 

10.3 lf one only shall decide that such proceedings shalt be defended or further
proceedings commenced, such party shall bear the whole costs thereof, including
any damages and costs awarded against that party in favor of such third party,
and the other party to this Agreement shall, at their own costs, render to the
party so defending or commencing all assistance that they reasonably can provide
if requested.

 

10.4 Should all parties decide not to defend or should any party defend in such
proceedings and the decision after appeal if any, shall be either that the
Patents or Marks materially infringe the third party's patent or trademark or
that all the Patents in the Territory within the provisions of this Agreement
are (or tie vital or pertinent claims thereof are) declared invalid or are
revoked, then the Licensee and any sub-licensee shall have the right at any time
up to or within 60 days after the date of such judgment (being the judgment of a
court of competent jurisdiction, after appeal if any), by notice in writing
modify this Agreement so as to avoid liability for any payments otherwise due
under this Agreement in respect of the Territory where the third party’s right
are enforceable.

 

11. Improvements

 

11.1 Each of the parties shall communicate to the other a full description of
any improvements immediately on becoming possessed therewith from time to time
during this Agreement.

 

11.2 Upon the granting of any patents to the Licensor in respect of Improvements
developed by the Licensor, the Licensee shall be deemed to have acquired for the
duration of such patents in the Territory the right to use and exploit such
Improvements and shall, at its request in writing and at its costs, be entitled
to receive written evidence from the Licensor of the terms and conditions of
such license in such form as is registrable at any facility provided for same in
any country in the Territory.

 

11.3 Upon the granting of any patents to the Licensor in respect of the
Improvements developed otherwise than by the Licensor, Licensee shall be deemed
to have acquired a license for the remainder of this Agreement in the Territory
on the same terms as this Agreement, and shall at its request in writing at its
costs, be entitled to receive written evidence from the Licensor of the terms
and conditions on such license in such form as is registrable at any facility
provided for same in any country in the Territory.

 

11.4 Any Improvements developed by the Licensor, or the Licensee during the term
of this Agreement, and for five years thereafter, shall be the property of the
Licensor. Licensee and its employees shall execute all documents necessary to
assign such Improvements and the patents thereon as otherwise contemplated in
this Agreement.

 

12. Non-Competition Confidentiality

 

12.1 The Licensee covenants and agrees that during the term of this Agreement
and until the expiry of the period of two years thereafter, it shall not
directly or indirectly, individually or as a partner, joint venture, agent
employee, officer, consultant, investor, lender, shareholder or otherwise in any
manner whatsoever:

 

12.1.1 enter into any business or engage in any business in the Territory that
competes with the Licensor; and

 

12.1.2 competes in any way with or have a financial interest in any business
entity which competes directly or indirectly with the business of the Licensor.

 

12.2 Any information which shall have been cornrnunicated by any party to
another party in confidence under this Agreement! or which by its nature ought
lo be regarded as confidential, shall be treated by the recipient as
confidential unless and until any of the following events or circumstances shall
occur:

 

12.2.1 such information is published by the communicating party;

 

12.2.2 such information is contained in a published patent specifications, or is
in the public domain or becomes generally known in the relevant industry;



   

 

12.2.3 such information is required to be disclosed by any government or
regulatory authority;

 

12.2.4 such information is reasonable required to be disclosed by the Licensee
in order to raise financing for its business or in order for the Licensee to
pursue a public listing of its shares, directly or indirectly, on any stock
exchange.

 

12.3 The parties agree that any violation of the foregoing covenants may cause
irreparable injury to the other or their affiliates and each party shall be
entitled, in addition to any other rights and remedies it may have at law or in
equity, to an injunction enjoining and restraining the other from doing or
continuing to do any such act and any other violations or threatened violations
of such covenants.

 

12.4 Each provision of the foregoing covenants is declared to constitute a
separate and distinct covenant and to be severable from all other such separate
and distinct covenants. If any of the capacities or activities specified in this
section i2 are considered by a court of competent jurisdiction as being
unreasonable, the parties agree that the said court shall have authority to
limit such capacities and activities as the court deems proper in the
circumstances.

 

12.5 If any covenant or provision in this Agreement is determined to be void or
unenforceable in whole or in part, it will not be deemed to affect or impair the
enforceability or validity of any other covenant or provision of this section
12, or any part thereof.

 

13. Events of Default

 

13.1 Any of the following shall constitute an Event of Default with respect to a
party in question (“Defaulting Party”):

 

13.1.1 the occurrence of an Event of Insolvency in respect of a Defaulting
Party; and

 

13.1.2 any material default by a parry in the performance or observance of any
of its obligations under this Agreement which is not cured within 30 days after
notice from any of the other party has been given to the Defaulting Party
specifying the nature of the default and requiring that the default be cured.

 

13.2 Upon the occurrence of an Event of Default, the Non-Defaulting Party (if
not also in default) shall have the right, in addition to any other remedies
available to it, 1o do one or more of the following:

 

13.2.1 immediately terminate this Agreement;

 

13.2.2 remedy such default on behalf of the Defaulting Party, and also bring any
action at law or otherwise to be reimbursed by the Defaulting Party for any
monies expended to remedy such default and any other expenses incurred by any
Non-Defaulting Party together with interest at the prime rate of interest per
annum at the Licensee's principal bank in Bangalore India, plus 3% per annum;
and

 

13.2.3 bring any action at law as may be necessary or advisable in order to
recover damages.

 

14. General

 

14.1 Further Assurances

The parties shall execute and deliver such further and other instruments,
agreements and writings to be done and performed such further acts and things as
may be necessary or desirable in order to give full effect to the Agreement and
every part of it.

 

14.2 Time of the Essence

Time shall be of the essence of this Agreement.

 



   

 

14.3 Assignment

This Agreement is not assignable by the Licensor but may be assigned by the
Licensee to any party provided that the Licensee’s benefit and obligations
pursuant to this Agreement pass to the assignee.

 

14.4 Notices

 

Any notice to be given in connection with this Agreement shall be given in
writing and shall be given by personal delivery, by registered mail or by
transmittal by facsimile addressed to the recipient as follows:

 

To the Licensor: eCommerce Technologies Inc.

c/o 220 Uccello Dr.

Las Vegas, NV 89138 U.S.A.

 

To the Licensee: Cyber Apps World Inc.

c/o420 North Nellis A3-146

Las Vegas, NV 89110 U.S.A..

 

or to such other address, facsimile number or individual as may be designated by
notice given by either party to the other. Any notice given by personal delivery
shall be conclusively deemed to have been given on the day of actual delivery
and, if given by registered mail, on the third business day following the
deposit in the mail and, if given by facsimile on the day of transmittal. if the
party giving any notice knows or should reasonably know of any difficulties with
the postal system which might affect the delivery of mail, any such notice shall
not be mailed but shall be given by personal delivery or by facsimile.

14.5 Entire Agreement

 

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter of this Agreement except as
specifically set out in this Agreement.

 

14.6 Amendment and Termination This Agreement shall terminate immediately and be
of no further force and effect, and the parties shall have no further obligation
to each other under this Agreement:

 

I4.6.1 on the happening of an Event of Default as contemplated in subsection
13.2.1. This Agreement shall be amended only by the prior written agreement of
the parties.

 

14.7 Severability Each provision of this Agreement shall be treated as separate
and distinct and in the event of any provision of this Agreement being declared
invalid such provision shall be deemed to be severable and all other provisions
of this Agreement shall remain in full force and effect.

 

14.8 Headings The division of this Agreement into articles, sections and
subsections and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

14.9 Applicable Law This Agreement shall be construed in accordance with the
laws of the State of Nevada and the parties agree to attorn to the courts in the
State of Nevada.

 

14.10 Force Majeure In the event that either party is delayed or hindered or
prevented from the performance of any covenant or obligation in this Agreement
due to strikes, lockouts, injunction or administrative court order, government
law or regulation which prevents or substantially interferes with the
performance of such covenant or obligation pursuant to this Agreement, or riots,
insurrections, martial law, civil commotion, war, flood or other acts of God not
within the control of the party that also prevents or hinders the performance of
the terms of this Agreement, then the time for performance under this Agreement
is extended accordingly.

   

 



Signature Page

 

License Agreement

 

Dated this 28th day of May 2015

 



              By: /s/ Salim Ran By: /s/ Liudmilla Voinarovska   eCommerce
Technologies Inc.   Cyber Apps World Inc.                        

 

   

